Citation Nr: 1711196	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-42 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for divergence insufficiency and binocular instability of the bilateral eyes as secondary to service-connected traumatic brain injury (TBI), claimed as labyrinthine fistula and nystagmus with vertigo.

2. Entitlement to an initial evaluation in excess of 10 percent for unspecified disorder of eye movements, right eye, with visual field defect and scotoma.

3. Entitlement to an initial evaluation in excess of 10 percent for unspecified disorder of eye movements, left eye, with visual field defect and scotoma.

[NOTE: The issue of entitlement to special monthly compensation (SMC) at the (t) rate based on the need for regular aid and attendance for residuals of traumatic brain injury (TBI) has been addressed in a separate Board decision issued under a different docket number.]


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1972 to March 1982 and from July 1988 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issues of increased initial evaluations for bilateral unspecified disorder of eye movements are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, divergence insufficiency and binocular instability of the bilateral eyes, resulting in vertigo and a sense of disequilibrium, is causally related to service-connected residuals of TBI.


CONCLUSION OF LAW

Divergence insufficiency and binocular instability of the bilateral eyes is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran claims service connection for a bilateral eye disability resulting in vertigo as due to an in-service TBI and residuals.  Significantly, the Veteran submitted a February 2016 statement from M.D., his treating Doctor of Optometry, noting the Veteran's symptoms of impaired equilibrium and dizziness, especially while reading.  Dr. M.D. diagnosed divergence insufficiency/binocular instability (fusional instability or eye teaming difficulties) of the bilateral eyes resulting in reduced peripheral awareness and an overall sense of disequilibrium, which he opined is consistent with multiple TBIs.  In support of this opinion, Dr. M.D. included a published medical paper detailing the common visual deficiencies in the TBI population.

In finding in favor of the Veteran, the Board has considered the negative opinion offered in December 2014 by a VA examiner.  However, "[a] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

As such, with the evidence at least in equipoise, and resolving all doubt in favor of the Veteran, the Board finds service connection for divergence insufficiency and binocular instability of the bilateral eyes is warranted in the instant case.


ORDER

Service connection for divergence insufficiency and binocular instability of the bilateral eyes is granted.


REMAND

The Veteran seeks increased initial evaluations for unspecified disorder of eye movements of the bilateral eyes, with visual field defect and scotoma.  In a February 2016 statement, the Veteran's private treating optometrist noted he had at that time been working with the Veteran for five months rehabilitating residual visual issues, and had completed 32 of 36 vision therapy and rehabilitation sessions "with great progress."  To date, no effort has been made to obtain these potentially pertinent records, and the AOJ should do so on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all treatment records from Dr. D.M. and/or Twin Forks Optometry & Vision Therapy relevant to his bilateral eye disability.  The AOJ should then obtain any relevant treatment records identified by the Veteran.  Any negative response should be appropriately documented into the record.

2. After completing the above, and any other development deemed necessary, (to include a new examination as indicated) readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


